16-2670
Lin v. Sessions
                                                                                    BIA
                                                                              Loprest, IJ
                                                                            A205 217 368
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Thurgood Marshall United States
Courthouse, 40 Foley Square, in the City of New York, on the
27th day of March, two thousand eighteen.

PRESENT:
         ROBERT A. KATZMANN,
              Chief Judge,
         REENA RAGGI,
         SUSAN L. CARNEY,
              Circuit Judges.
_____________________________________

WEN TAO LIN,
         Petitioner,

                  v.                                              16-2670
                                                                  NAC
JEFFERSON B. SESSIONS III, UNITED
STATES ATTORNEY GENERAL,
         Respondent.
_____________________________________

FOR PETITIONER:                      Mona Liza F. Lao, Esq., New York,
                                     New York.

FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
                                     Attorney General; Shelley R. Goad,
                           Assistant Director; Julia J. Tyler,
                           Trial Attorney, Office of
                           Immigration Litigation, Civil
                           Division, United States Department
                           of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Wen Tao Lin, a native and citizen of the People’s

Republic of China, seeks review of a July 13, 2016 decision of

the BIA affirming a June 10, 2015 decision of an Immigration

Judge (“IJ”) denying Lin’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).   In re Wen Tao Lin, No. A205 217 368 (B.I.A. July 13,

2016), aff’g No. A205-217-368 (Immig. Ct. N.Y.C. June 10, 2015).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the BIA’s and IJ’s decisions.       See Yun-Zui Guan v. Gonzales,

432 F.3d 391, 394 (2d Cir. 2005).     The agency denied relief on

three grounds: Lin’s asylum application was time barred; Lin

was not credible; and Lin did not independently establish that

Catholics in his home province of Fujian are persecuted.     Lin


                                2
does not challenge the well-founded fear determination, and the

time-bar ruling was largely based on Lin’s lack of credibility.

Thus, we reach only the adverse credibility determination.              See

Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005)

(stating that issues not sufficiently argued in opening brief

are deemed waived).

     We review the agency’s adverse credibility determination

for substantial evidence.            See 8 U.S.C. § 1252(b)(4)(B); Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 165–66 (2d Cir. 2008).                The

agency may, “[c]onsidering the totality of the circumstances,”

base a credibility finding on an asylum applicant’s “demeanor,

candor,    or     responsiveness,”         inconsistencies    between    an

applicant’s       testimony    and    his    witness’s   testimony,     and

discrepancies between an applicant’s testimony and asylum

application, “without regard to whether” those inconsistencies

go   “to   the    heart   of   the    applicant’s   claim.”      8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Xiu Xia Lin v. Mukasey, 534 F.3d

at 163-64.       “We defer . . . to an IJ’s credibility determination

unless . . . it is plain that no reasonable fact-finder could

make such an adverse credibility ruling.”                Xiu Xia Lin v.

Mukasey, 534 F.3d at 167.

     Substantial evidence here supports the adverse credibility


                                       3
determination, which was based on several discrepancies between

Lin’s   testimony,   asylum   application,   and   his   witness’s

testimony, as well as Lin’s demeanor on cross-examination and

lack of candor regarding a 2005 U.S. visa application.        Lin

challenges only two of the agency’s findings.       As discussed

below, the two challenged inconsistencies are supported by the

record, and, in any event, the unchallenged findings stand as

valid bases for the adverse credibility ruling.     See Shunfu Li

v. Mukasey, 529 F.3d 141, 146–47 (2d Cir. 2008) (holding that

petitioner waived challenge to grounds for adverse credibility

ruling that were not raised in brief, which independently

supported credibility determination).

    First, the agency reasonably relied on a discrepancy

between Lin’s testimony and application regarding an injury he

sustained during his April 2011 detention.          See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d at 167

(“[A]n IJ may rely on any inconsistency or omission in making

an adverse credibility determination as long as the totality

of the circumstances establishes that an asylum applicant is

not credible.” (emphasis in original) (internal quotation marks

omitted)).    Lin’s application specified that after being

beaten in detention, his mouth was “broken and bleeding.”


                                4
Certified Administrative Record (“CAR”) at 238.                         But Lin

omitted    that      information       during       his    testimony.        When

confronted with this discrepancy, Lin replied that the injury

had   healed    by   the   end    of   his        detention.    A   reasonable

adjudicator would not have been compelled to accept this

explanation, as Lin initially thought the injury substantial

enough to include it in his application.                       See Majidi v.

Gonzales, 430 F.3d 77, 81 (2d Cir. 2005) (“A petitioner must

do more than offer a plausible explanation for his inconsistent

statements to secure relief; he must demonstrate that a

reasonable      fact-finder      would       be    compelled   to   credit    his

testimony.” (internal quotation marks omitted)).

      Second,     Lin   challenges           the    IJ’s   reliance     on    two

inconsistencies between his and his witness’s descriptions of

the Good Friday service at the church he attends in the United

States.    Lin testified that the Good Friday service was held

indoors and that the church looked as it normally did.                        His

witness, a vicar at the church, however, testified that part

of the Good Friday service—the Stations of the Cross—involved

going outside the church and then back inside and that, on Good

Friday, the cross inside the church was covered in a purple

cloth.    Lin argues that there is no inconsistency because the


                                         5
Stations of the Cross is separate from the Good Friday mass,

and that he was referencing the latter.1                                     Lin also argues that,

as a layperson, he should not be expected to identify the

religious significance of church decorations such as the purple

cloth.           These arguments fail because the agency was not

required to accept Lin’s explanation for not identifying the

outdoor nature of part of the Good Friday service.                                              See Xiu Xia

Lin v. Mukasey, 534 F.3d at 167.                                  Further, Lin was not asked

about the religious significance of the purple cloth; he was

merely asked whether he noticed any changes in the church’s

decorations.               These discrepancies go to whether Lin attended

church as he claimed, and the resulting adverse credibility

determination thus did not rely upon any lack of doctrinal

knowledge.

        Lin does not challenge the agency’s adverse credibility

findings as to the date he was terminated from his job in China,

his failure to disclose a prior attempt to come to the United

States,          or      his       demeanor           during          his      hearing           testimony.

Considered cumulatively, the discrepancies identified by the


1 We assume that Lin used “mass” to reference the Celebration of the Lord’s Passion conducted in Catholic churches
on Good Friday because mass is not offered in Catholic churches on that day. See Eighteen Questions on the Paschal
Triduum, United States Conference of Catholic Bishops, http://www.usccb.org/prayer-and-worship/
liturgical-year/triduum/questions-and-answers.cfm (last visited Feb. 27, 2018). The point does not affect our review.




                                                         6
agency, both challenged and not, provide substantial evidence

for the adverse credibility determination.           See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d at 167.

Because Lin’s asylum, withholding of removal, and CAT claims

were all based on the same factual predicate, this ruling is

dispositive as to all relief.       See Paul v. Gonzales, 444 F.3d
148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                         FOR THE COURT:
                         Catherine O=Hagan Wolfe, Clerk of Court




                                7